Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Species A, Group II, claims 1,2,4,6-9 with traverse has been received.  As to the traversal, claim 1 calls for 2 different components (programmable logic and processing system), each expressly carrying out a different function, corresponding to “an embodiment” (Para 4); while claim 10 calls for 2 combined components (“programmable logic and processing system” (italics added, line 3 from last, claim 10) that relate to “a processor” of Para 44) that collectively carries out those 2 different functions, corresponding to another embodiment (“an embodiment” (Para 13)).  Claim 10-18 could only be grasped by Para 44.  However, if Applicant continues to identify claims 1 and 10 as a single embodiment, please consider that in the alternative apparatus claim 1 and method claim 10 would then be patentably distinct (apparatus versus method to use an apparatus) as the system can be used to control the amount of heat generated by the heater regardless of degradation, or the method can be used to merely control the operation of the measuring device without external indicator. 

Applicant should only address elected claims 1,2,4,6-9 below; as remaining claims are nonelected.  

Claims 7,9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
1
As to claim 7, how do 2 different and separate structural elements (i.e. programmable logic 206 and processing system 212) carry out the same, single triggering of an alarm?  The disclosure provides for separateness regarding components 206,212.  There is no example of how 2 separate elements perform the same single comparison, there is no suggestion where one is to turn.2
As to claims 8,17, how do 2 different and separate structural elements (i.e. programmable logic 206 and processing system 212) carry out the same, single comparison?  The disclosure provides for separateness regarding components 206,212.  There is no example of how 2 separate elements perform the same single comparison, there is no suggestion where one is to turn.
As to claims 9,18, how do 2 different and separate structural elements (i.e. programmable logic 206 and processing system 212) carry out the same, single comparison?  The disclosure provides for separateness regarding components 206,212.  There is no example of how 2 separate elements perform the same single comparison, there is no suggestion where one is to turn.

Claims 1,2,4,6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1, lines 9-11 are confusing as “of the measurement device” is not consistent with the drawing and specification.  Note that the second region corresponds to the heater 102, and the heater is not part of the measurement device.  The measurement device corresponds to the pitot tube 120.
As to claim 1, what structure does “programmable logic” (line 12) correspond to?  Para 39 (Pub) calls for a programmable logic block 206, but that is merely a shaded block in Figure 2 of the drawings, and not defining any structure.  An apparatus claim requires structure.  What structure might “programmable logic” represent, if any?
  As to claim 1, what structure does “processing system” (lines 15,16) correspond to?  Para 39 (Pub) calls for a processing system 212, but that is merely a shaded block on Figure 2 of the drawings.  An apparatus claim requires structure.  What structure might the “processing system” represent, if any?
As to claim 1, the “second region of the measurement device” (last 2 lines) is confusing for the same reason given 3 paragraphs above.  Again, “of the measurement device” (last 2 lines) is in error, as the heater is not part of the measurement device. The measurement device corresponds only to the pitot tube 120.
As to claim 1, this claim calls for separate “programmable logic” structure and “processing system” structure, but Para 44 of the Pub states that those 2 elements are of the same, single processor.  
As to claim 1, this claim separately calls for “a measurement device” (line 2) (relating to “pitot tube 120 (measurement device)” of Para 34) and “a heating element” (line 3) (relating to “heating element of the heater section 102” (Para 34).  Yet, Para 34 states that the measurement device 120 actually “includes a heating element” (lines 6-7, Para 34).  Thus, the claim is not consistent with the specification.
As to claim 1, note that lines 6-11 state that both sensing elements sense different regions “of the measurement device” (lines 6-7, 9-10); yet the disclosure suggests that one of those 2 sensing elements senses temperature of the “a heating element” (line 3) which separately claimed from the measurement device, and thus is not “of the measurement device”.  The claim is not consistent with the specification. 
As to claim 4, the definition of “heater section” (line 1) is not consistent with “heater section” (line 3, claim 1).  Consider that the “heater section of the measurement device” (lines 1-2) receives heat, while the “heating element” (line 3, claim 1) retaining “heater section” (line 3, claim 1) that is coupled to the measurement device produces heat.  Such is not consistent.  Maybe “heater” (line 1, claim 4) should have read - - heated - - ?  The essence is that claim 4 uses the same phrase “heating section” twice to provide completely different meanings, such creating an inconsistency within the same claim.
of the measurement device” (italics and highlighting added, line 2); yet, claim 1 separately claims “a measurement device” (line 2, claim 1) and “a heating element” (line 3), expressing that the 2 are connected together.  Thus, claim is not consistent with claim 1. 
As to claim 10, what structure does the “heater section” (line 2) correspond to?  Drawings depict a dark box 102, and the specification adds nothing more.  Possibly, the heating element” is somehow inside (or maybe part of) the box.  Is it even possible that the “heater section” is merely a vague/undefined region that retains the heating element?  (If so, empty spaces are like holes (i.e. are nothing), and must be claimed inferentially (ex. a body having an empty space))  As this is an apparatus claim, the “heater section” must be something structural.  What might that be, if anything?
As to claim 10, lines 6-7 are confusing as “of the measurement device” (lines 6-7) is not consistent with the drawing and specification.  Note that the second region corresponds to the heater 102, and the heater is not part of the measurement device.  The measurement device only corresponds to the pitot tube 120.
As to claim 10, this claim is not consistent with the written specification.  Consider that Para 4 Pub states that it is the “programmable logic” (Para 4) which is configured to carry out the step of the last 3 lines of claim 10; yet, this claim suggests that it is (also) the “processing system” (line 8).  This is not consistent.  Is the claim in error in this regard, or does the written specification lack antecedent basis with respect to the “processing system”?
As to claim 10, this claim calls for separate “programmable logic” structure and “processing system” structure, but Para 44 of the Pub states that those 2 elements are of the same, single processor.  Such is confusing, because in that instance some of the structure of the “single processor” must overlap into both the “programmable logic” and “processing system” elements.  In effect, claim 10 is claiming the same structure (i.e., the overlapping structure) twice.  This problem is compounded Para 41 which 
As to claim 10, this claim is not consistent with the written specification.  Consider that Para 41 Pub states that it is the “programmable logic 206” (and not the processing system 212) that determines status.  It is recognized that Para 13 duplicates claim 10, resulting in Para 13 being inconsistent with Para 41.  Such causes the issues of whether there are different programmable logic elements in this application, as well as different processing systems in this application.  
As to claim 13, “heater section of the measurement device” is confusing because the measurement section corresponds to the pitot tube 120.  The heater section is not - - of the pitot tube    - - .
As to claim 13, what structure does the “heater section” correspond to?  Presently, the heater section appears as a mere box on the drawings, and thus lacks any structure.

Claims 1,2,4,6,8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twerdochlib ‘233.
Twerdochlib 4,922,233 teaches (Fig. 6) a test system, including: measurement device (pipe and sensor 16) to measure temperature; heating element 14 connected to a measurement device to heat that measurement device; first sensing element 18 to sense region of the measurement device; controller to test/indicate continuity checking, shorts, alarms (lines 66-68, col. 7) based in part on the first sensing element 18; the controller 22 also controlling the heating element (lines 59,60, col. 7)    There is second sensing element that provides a “hot or cold” (line 60, col. 6) condition signal S5, indicative of that second sensing element that is operative connected to the measurement device.  A 
The system control 34 is not identified/tagged as programmable logic.
As to claim 1, the system control 34 is indicative of any device that can determine failure based upon measured signals, indicative of employing a device that both employs loci elements and is programable.
As to claim 2, two separate temperature sensors (18 and “hot and cold”) are suggestive of employing any temperature sensor that will provide a electrical output.
As to claims 4,6, second sensor element (i.e. “hot or cold”) is coupled to a second sensing region of the measurement device as a whole, as is a heated/heater section. 
As to claim 8, the first temperature 18 output is testing on-line (lines 3-5, col. 8), suggestive of comparing the sensor output with a reference.  
As to claim 9, the “hot or cold” S5 signal is indicative of temperature sensor whose output was compared to a reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nemish Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Para 37 states that just the processing module 114 does this.
        2 Para 37 states that just the processing module 114 does this.